Name: Decision No 1/80 of the ACP-EEC Council of Ministers of 18 January 1980 on transitional measures to be applied from 1 March 1980
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-02-28

 Avis juridique important|21980D0228(01)Decision No 1/80 of the ACP-EEC Council of Ministers of 18 January 1980 on transitional measures to be applied from 1 March 1980 Official Journal L 055 , 28/02/1980 P. 0002DECISION No 1/80 OF THE ACP-EEC COUNCIL OF MINISTERS of 18 January 1980 on transitional measures to be applied from 1 March 1980THE ACP-EEC COMMITTEE OF AMBASSADORS,Having regard to the ACP-EEC Convention of LomÃ © signed on 28 February 1975, and in particular the third paragraph of Article 91 thereof,Having regard to the Agreement on products within the province of the European Coal and Steel Community signed at LomÃ © on 28 February 1975,Having regard to Decision No 10/79 of the ACP-EEC Council of Ministers of 31 October 1979 delegating powers to the ACP-EEC Committee of Ambassadors in connection with the adoption of transitional measures on the expiry of the Convention of LomÃ ©.Whereas appropriate transitional measures, to apply from 1 March 1980, should be adopted to maintain in force the relevant provisions of the ACP-EEC Convention of LomÃ © of 1975,HAS DECIDED AF FOLLOWS:Article 1The following provisions and the acts adopted pursuant thereto shall remain applicable after 1 March 1980 until the entry into force of new provisions relating to the same areas, or until 31 December 1980, whichever is the earlier:1. As regards the ACP-EEC Convention of LomÃ © signed on 28 February 1975: (a) the provisions on trade cooperation in Title I and Protocol 1; (b) subject oto Article 4 (2) of this Decision, the provisions on the export earnings stabilization system in Chapter 1 of Title II; (c) the provisions on industrial cooperation in Title III; (d) the provisions on establishment, services, payments and capital movements in Title V; (e) the provisions on institutions in Title VI and Protocol 4; (f) the general and final provisions in Articles 84, 85, 88, 89, 90, 91 (third paragraph), 92, 93 and 94 and Protocol 5.2. The Agreement on products within the province of the European Coal and Steel Community, signed at LomÃ © on 28 February 1975.Article 2For the purpose of applying transitional measures, the ACP-EEC Committe of Ambassadors may, where necessary, exercise the powers conferred on the ACP-EEC Council of Ministers by the ACP-EEC Convention of LomÃ © of 1975.Article 3The Committee on Industrial Cooperation is hereby authorized to exercise the powers necessary to ensure the continued operation of the Centre for Industrial Development until the entry into force of the new ACP-EEC Convention.Article 4The export earnings stabilization system and financial and technical cooperation under the ACP-EEC Convention of LomÃ © of 1975 shall continue to be implemented under the same conditions at those laid down in that Convention.Article 18 (5) of the said Convention shall continue to apply, pending a final decision by the ACP-EEC Council of Ministers.Article 5The ACP States, the Member States of the Community and the Community shall, each to the extent concerned, take the measures necessary to implement this Decision.Article 6This Decision shall enter into force on 1 March 1980.Done at Brussels, 18 January 1980.For the ACP-EEC Comittee of AmbassadorsThe ChairmanE. PLAJA